Title: To George Washington from Timothy Pickering, 5 March 1796
From: Pickering, Timothy
To: Washington, George


          
            Department of State March 5th 1796.
          
          The Secretary of State respectfully lays before the President of the United States the draught of instructions and a seperate letter for Mr Pinckney, relative to further negociations with Great Britain, the Secretary not supposing a formal commission would be necessary. Should he be mistaken, there will be time to prepare a commission, as the ship favourite will not sail till Tuesday.
          
            T. Pickering
          
        